


110 HRES 705 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 705
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2007
			Mr. Bilirakis (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Burton of Indiana,
			 Mr. McCotter,
			 Mr. Franks of Arizona,
			 Mr. Renzi,
			 Mr. Souder,
			 Mr. Feeney,
			 Mr. Tiberi,
			 Mr. Ryan of Ohio, and
			 Mr. Aderholt) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Chinese Communist Party should be condemned for
		  engaging in coercive abortion practices, and for other
		  purposes.
	
	
		Whereas the People’s Republic of China is an authoritarian
			 police state in which the Chinese Communist Party (CCP) is the paramount source
			 of power;
		Whereas the citizens of China do not vote for the members
			 of the CCP;
		Whereas the citizens of China do not have the right under
			 Chinese law to change their government;
		Whereas the unelected members of the CCP have implemented
			 a one child policy the goal of which, with some exceptions, is to limit each
			 couple in China to one child;
		Whereas the CCP, and government officials obliged to
			 enforce the CCP’s one child policy, have violated and continue to violate the
			 rights of women and citizens of China by engaging in economic and physical
			 coercion in pursuit of the CCP’s one child policy;
		Whereas the CCP has passed a law which purports to
			 prohibit the use of physical coercion (but not economic coercion) to compel
			 persons to submit to abortion or sterilization, and holds this law out to the
			 international community and its own people as evidence that there is no such
			 problem in China;
		Whereas, however, this CCP propaganda is
			 contradicted in the Department of State’s Report on Human Rights Practices in
			 China, published on March 6, 2007, in which the Department of State
			 determined—
			(1)the CCP’s birth
			 planning policies utilize harshly coercive elements in law and practice;
			(2)the penalties for
			 violating the law are strict, leaving some women little choice but to abort
			 pregnancies;
			(3)reports of forced
			 sterilizations and abortions continued to be documented in rural areas;
			(4)officials who help
			 persons evade the birth limitations are subject to significant sanctions;
			(5)social
			 compensation fees for violations of the one child policy are set and assessed
			 against mothers and families at the local level, enabling corrupt officials to
			 enrich themselves while zealously enforcing the one child policy;
			(6)forcible action is
			 used as an enforcement mechanism, such as detaining family members or
			 confiscating and destroying property of families who refuse to or cannot pay
			 social compensation fees;
			(7)seven provinces
			 require termination of pregnancy if the pregnancy violates
			 provincial family planning regulations;
			(8)an additional 10
			 provinces require unspecified remedial measures to deal with
			 out-of-plan pregnancies;
			(9)it continues to be
			 illegal in almost all provinces for a single woman to have a child; in fact,
			 social compensation fees are levied on unwed mothers;
			(10)the country’s
			 population control policy relies not only on education, propaganda, and
			 economic incentives, but on more coercive measures such as the threat of job
			 loss or demotion; those who violate the child limit policy by having an
			 unapproved child or helping another to do so face disciplinary measures such as
			 job loss or demotion or loss of promotion opportunity; imposing fines and
			 refusing to allow persons to return to work based solely on the fact that the
			 woman became pregnant or gave birth to more than one child is commonplace; and
			(11)in the case of
			 families that already had two children, one parent was often pressured to
			 undergo sterilization; these penalties sometimes left women with little
			 practical choice but to undergo abortion or sterilization;
			Whereas on September 1, 2002, China adopted the Population
			 and Family Planning Law, which requires couples who have an unapproved child to
			 pay a social compensation fee;
		Whereas the social compensation fee policy
			 is a harsh and effective enforcement tool that is used to force women to have
			 an abortion by imposing fines that ranged from one-half to 10 times the average
			 worker’s annual disposable income;
		Whereas the CCP publicly admits that it
			 does not consider the social compensation fee and other administrative
			 punishments to be coercive;
		Whereas the one child policy of the CCP
			 results in the citizens of China being forced to make horrific choices
			 regarding the life and death of unborn children;
		Whereas many families use ultrasound to
			 identify female fetuses and terminate pregnancies, due to the preference for
			 male children in China and the penalties imposed for having more than one
			 child, particularly in rural areas;
		Whereas an official study in Hainan
			 Province found that 68 percent of abortions were of female fetuses, where
			 pregnancy was terminated in the hope that the next child (and only child
			 permitted) would be a male;
		Whereas according to a 2002 survey, 35 percent of women in
			 one rural township admitted to having an abortion because of a preference for a
			 male child;
		Whereas female babies also suffer from a
			 higher mortality rate than male babies, contrary to the worldwide norm;
		Whereas state media report that infant
			 mortality rates in rural areas are 27 percent higher for girls than boys, and a
			 higher percentage of girls are found in orphanages;
		Whereas the CCP’s claims that it does not
			 use coercion to enforce the one child policy are further refuted by the
			 imprisonment of Chen Guangchen; Mr. Chen is a blind activist who was working on
			 behalf of victims of the one child policy; Mr. Chen accused local health
			 workers in Shandong Province of forcing people to have late-term abortions and
			 sterilizations;
		Whereas local rights activists documented
			 cases of forced late-term abortions, and at least 7,000 people had been forced
			 to submit to sterilization procedures;
		Whereas in 2006, Time Magazine named Mr.
			 Chen as one of the world’s 100 most influential people for exposing the
			 atrocities;
		Whereas the response of the CCP was to
			 silence Mr. Chen by accusing him of frivolous law violations, arresting his
			 attorney on the eve of trial, and imprisoning Mr. Chen for 4 years and 3
			 months;
		Whereas despite international protests, Mr.
			 Chen remains incarcerated;
		Whereas on August 24, 2007, Yuan Weijing, the wife of Chen
			 Guangcheng, was kidnapped from Beijing Airport by authorities and beaten as she
			 attempted to fly to the Philippines to accept an award on behalf of her
			 imprisoned husband; and
		Whereas Yuan Weijing was forcibly returned
			 to her home village: Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives declares that—
				(A)pregnant women in
			 China possess a fundamental, inalienable right to carry their pregnancies to
			 term and to deliver their children free from coercive tactics designed to force
			 a woman to abort her child;
				(B)the Chinese
			 Communist Party (CCP) and government officials in China have no right to impose
			 a fine, dismiss from employment, or in any way punish a pregnant woman, her
			 spouse or members of her family based solely on the pregnant woman’s exercise
			 of her inalienable right to carry her pregnancy to term and deliver her
			 child;
				(C)Article 16 of the
			 Universal Declaration of Human Rights, adopted and proclaimed by United Nations
			 General Assembly Resolution 217 A (III) of December 10, 1948, provides that
			 adult men and women have the right to marry and to found a
			 family; and
				(D)the use of the
			 power of the government by the CCP to coerce abortion and sterilization is
			 immoral, reprehensible, and a violation of the Universal Declaration of Human
			 Rights;
				(2)the House of
			 Representatives expresses its regrets and condolences to the innocent victims
			 of the CCP’s one-child policy; and
			(3)it is the sense of the House of
			 Representatives that the United States Government should publicly condemn the
			 CCP’s one child policy, coerced abortions, and coerced sterilizations at
			 appropriate United Nations bodies and other international and multi-national
			 forums, and ensure that preparations for such actions be made at appropriately
			 high levels and with the widest possible support from other United Nations
			 member states.
			
